GUIDRY, Judge.
The above numbered and entitled matter was consolidated for trial in the district court and on appeal with Touchet v. State Farm Mutual Automobile Insurance Co., 488 So.2d 412 (La.App. 3rd Cir.1986), and Joyce Girouard, as Administratrix of the Estate of her minor child, Girouard v. State Farm Mutual Automobile Insurance Co., 488 So.2d 418 (La.App. 3rd Cir. 1986).
For the reasons assigned in the companion case which bears our docket number 85-593, we affirm the trial court’s judgment. Costs of this appeal are assessed to the appellants.
AFFIRMED.